CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price(1) Amount of Registration Fee Euro Fixed Rate Senior Bearer Notes Due 2011 $1,581,782,034 $62,164.04 (1) The U.S. dollar equivalent of the maximum aggregate offering price has been calculated using an exchange rate of $1.5827 per €1.00 as of April 9, 2008. PROSPECTUS Dated January 25, 2006 PROSPECTUS SUPPLEMENT Dated January 4, 2008 Pricing Supplement No. 612 to Registration Statement No. 333-131266 Dated April 9, 2008 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES G Euro Fixed Rate Senior Bearer Notes Due 2011 We, Morgan Stanley, may not redeem these Global Medium-Term Notes, Series G, Euro Fixed Rate Senior Bearer Notes Due 2011 (the “notes”) prior to the maturity date thereof other than under the circumstances described under “Description of Notes—Tax Redemption” in the accompanying prospectus supplement. Application will be made to the Financial Services Authority (in its capacity as competent authority for the purposes of Part VI of the Financial Services and Markets Act 2000) for the notes described herein to be admitted to the Official List of the UK Listing Authority and application will be made to the London Stock Exchange plc for such notes to be admitted to trading on the Regulated Market of the London Stock Exchange plc. No assurance can be given that such applications will be granted. This document constitutes the pricing supplement relating to the issuance of notes described herein. We will issue the notes only in bearer form, which form is further described under “Description of Notes—Forms of Notes” in the accompanying prospectus supplement.
